Fourth Court of Appeals
                                San Antonio, Texas
                                     JUDGMENT
                                   No. 04-15-00248-CV

                 SHARED PEER HOLDINGS, LLC, d/b/a RVShare.com,
                                 Appellant

                                            v.

     SA AMERICAN DREAM VACATIONS, LLC, d/b/a American Dream Vacations,
                             Appellee

                From the 288th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2014-CI-13218
                        Honorable Laura Salinas, Judge Presiding

    BEFORE CHIEF JUSTICE MARION, JUSTICE CHAPA, AND JUSTICE PULLIAM

        In accordance with this court’s opinion of this date, this appeal is DISMISSED. We
ORDER that appellant, Shared Peer Holdings, LLC, d/b/a RVShare.com, bear all costs of this
appeal.

      SIGNED May 20, 2015.


                                             _________________________________
                                             Luz Elena D. Chapa, Justice